                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                                 DOCKET NO. 3:13-cr-00165-FDW


    UNITED STATES OF AMERICA,                             )
                                                          )
    vs.                                                   )
                                                          )
    SEAN MARK YOUNGER,                                    )                         ORDER
                                                          )
            Defendant.                                    )
                                                          )


           THIS MATTER is before the Court on Defendant’s pro se Motion for Reconsideration

(Doc. No. 29) and Motion for Extension of Time (Doc. No. 28). Defendant requests the Court

reconsider its prior Order (Doc. No. 27) denying his Motion for Compassionate Release (Doc. No.

22).1 For the reasons which follow, the undersigned GRANTS IN PART and DENIES IN PART

the Defendant’s Motion for Reconsideration and Motion for Extension of Time.

           On October 6, 2020, Defendant filed his pro se Motion for Compassionate Release. (Doc.

No. 22). This Court subsequently ordered the Government to respond to Defendant’s Motion by

November 6, 2020. (Doc. No. 23). On October 30, 2020, the Government Responded in opposition

to the Defendant’s Motion. (Doc. No. 26). After carefully considering the motion, the response,

and the record, the undersigned denied the Defendant’s Motion. In Defendant’s Motion for

Reconsideration (Doc. No. 29), he asserts the Court “blatantly disregarded its own local rule,

which provides ‘A reply to the response to a motion, if any, must be filed within seven (7) days of

the date on which the response is served.’ Local Rule 7.1(e).” Id. Defendant, however, mistakenly

attempts to apply a local rule governing civil cases to this criminal case. See Rules of Practice and



1
    https://www.ncwd.uscourts.gov/sites/default/files/local_rules/Revised_Local_Rules_1.pdf



             Case 3:13-cr-00165-FDW Document 30 Filed 11/19/20 Page 1 of 2
Procedure of the United States District Court for the Western District of North Carolina. However,

based on the Court’s discretion not the Local Rules, the Defendant’s Motion for Reconsideration

(Doc. No. 29) is GRANTED.

       For the reasons stated in Defendant’s Motion for Extension of Time (Doc. No. 28), the

Motion for Extension of Time is GRANTED, and the Court allows him sixty (60) days to reply

to the Government’s Response (Doc. No. 26).

       IT IS, THEREFORE, ORDERED for the reasons stated above, Defendant’s pro se Motion

for Reconsideration (Doc. No. 29) and Motion for Extension of Time (Doc. No. 28) are

GRANTED IN PART and DENIED IN PART. Defendant has sixty (60) days to reply to the

Government’s Response (Doc. No. 26).

       IT IS SO ORDERED.

                                     Signed: November 19, 2020




         Case 3:13-cr-00165-FDW Document 30 Filed 11/19/20 Page 2 of 2
